t c memo united_states tax_court cheryl a wolf petitioner v commissioner of internal revenue respondent docket no 3747-04l filed date cheryl a wolf pro_se marc l caine for respondent memorandum opinion swift judge this matter is before us on respondent’s rule motion to partially dismiss for lack of jurisdiction as to one matter and on respondent’s rule motion for summary_judgment as to all other matters unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background in and other years petitioner’s construction company performed work for the united_states merchant marine academy usmma during petitioner became concerned about perceived violations of federal_law on the part of personnel or contractors working for or associated with the usmma in mid-1996 petitioner contacted respondent about petitioner’s concerns relating to the above alleged violations of federal_law on date petitioner timely filed her individual federal_income_tax return without including payment of the dollar_figure federal_income_tax reported due thereon respondent assessed the tax and respondent sent notice_and_demand for payment thereof to petitioner but the tax remained unpaid through early in the summer of respondent initiated against petitioner collection activity levied upon dollar_figure of petitioner’s state_income_tax refund and applied the dollar_figure against petitioner’s outstanding federal_income_tax in response to respondent’s efforts to collect petitioner’s dollar_figure federal_income_tax petitioner mailed to respondent a letter in which petitioner represented that she would pay the balance due but in which petitioner also referred to violations of federal_law petitioner alleges she had observed at the usmma and without specifically requesting a reward in which petitioner made vague claims of entitlement to unspecified tax_credits on or about date petitioner mailed to respondent a letter requesting a sec_6330 appeals_office hearing in the letter petitioner again objected to respondent’s collection activity and made vague references to the violations of federal_law petitioner alleges she had observed at the usmma and to tax_credits on date petitioner’s representative and respondent’s settlement officer engaged in the face-to-face sec_6330 appeals_office hearing that petitioner had requested relating to respondent’s above collection activity at the hearing petitioner objected to any collection activity and repeated her vague references to violations of federal_law at the usmma and to tax_credits on date respondent mailed to petitioner a notice_of_determination sustaining respondent’s levy on petitioner’s dollar_figure state_income_tax refund and other collection activity relating to petitioner’s federal_income_tax on date petitioner filed the petition herein again objecting to respondent’s levy and collection activity requesting that the court order respondent to investigate alleged violations of federal_law at the usmma and making vague claims for entitlement to unspecified tax_credits for during a conference call held with this court and the parties herein on date and at a subsequent hearing petitioner clarified that the real and only relief she seeks herein is a reward relating to the information that petitioner provided to respondent about alleged corruption at the usmma discussion prior to date sec_7623 provided that respondent may give to individuals who provide information relating to federal tax code violations monetary rewards payable from the proceeds of tax revenue collected as a result of such information we however had no jurisdiction to review respondent’s discretion in giving or denying such rewards as part of the tax relief and health care act of trhca publaw_109_432 div a sec_406 120_stat_2958 congress amended sec_7623 and provided jurisdiction for this court to review respondent’s denial of claims for rewards as a result of information provided to respondent relating to federal tax code violations newly enacted sec_7623 however is made effective only for information provided to respondent on or after date id sec_406 120_stat_2960 and it provides the sole authorization for our jurisdiction to review respondent’s denial of informant rewards because petitioner’s information about the usmma was provided to respondent well before date the provisions of sec_7623 as enacted in trhca are not applicable we shall grant respondent’s motion to dismiss from this case for lack of jurisdiction petitioner’s claim for a reward relating to information she provided to respondent relating to alleged corruption at the usmma because petitioner raises no viable appropriate issue relating to respondent’s sec_6330 levy and other collection activity we shall grant respondent’s motion for summary_judgment as to all other matters in this case an appropriate order and decision will be entered
